

114 S1452 IS: Veterans Emergency Health Care Safety Net Expansion Act of 2015
U.S. Senate
2015-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1452IN THE SENATE OF THE UNITED STATESMay 21, 2015Ms. Hirono introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to expand eligibility for reimbursement for emergency
			 medical treatment and to require that the Department of Veterans Affairs
			 be treated as a participating provider for the recovery of the costs of
			 certain medical care, and for other purposes.
	
 1.Short titleThis Act may be cited as the Veterans Emergency Health Care Safety Net Expansion Act of 2015. 2.Expansion of emergency medical treatment reimbursement for certain veteransSection 1725(b) of title 38, United States Code, is amended—
 (1)in paragraph (1), by striking an active Department health-care participant and inserting enrolled in the health care system established under section 1705(a) of this title; (2)by striking paragraph (2); and
 (3)by redesignating paragraph (3) as paragraph (2). 3.Treatment of Department of Veterans Affairs as participating provider for recovery of costs of certain medical careSection 1729(f) of title 38, United States Code, is amended by striking (f) No law and inserting the following:
			
 (f)(1)In the case of a veteran who is entitled to care (or payment of the expenses of care) under a health-plan contract, for purposes of reimbursement for providing care or services under this chapter to that veteran for a non-service-connected disability described in subparagraph (D) or (E) of subsection (a)(2), the Department shall be treated as a participating provider under that health-plan contract.
 (2)No law.